Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claim is the inclusion of the limitation underlined

    PNG
    media_image1.png
    610
    563
    media_image1.png
    Greyscale

lowermost layer, and the V phase coupling portions 68 of the intermediate layer, may be disposed in a row along the armature 10 radial direction, with the U phase coupling portions 68 of the uppermost layer and the V phase coupling portions 68 of the intermediate layer disposed in a row along the armature 10 axial direction, but Yoshikawa doesn’t teaches the intermediate layer arc connecting part is arranged above in the axial direction with respect to the lower layer arc connecting part, and the upper layer arc connecting part is arranged outside in the radial direction 25with respect to the intermediate layer arc connecting part as claimed in claim 1.
Mikkelsen (EP1499000)  teaches the connecting element 24 is directly on axial end of the first coil carrier 10 integrally connected thereto. In its central region, the connecting element 24 spaced at the axial end with a second winding support 10th connected and the second end 28 of the connecting element 24 is in axial direction X further from the axial end spaced with integrally connected to the third winding carrier. This arrangement allows the connectors 24 to be of multiple stator segment groups 1 superimposed on one axial end of the Stators can be arranged, but Mikkelsen doesn’t teaches the intermediate layer arc connecting part is arranged above in the axial direction with respect to the lower layer arc connecting part, and the upper layer arc connecting part is arranged outside in the radial direction 25with respect to the intermediate layer arc connecting part as claimed in claim 1.
Deguchi (WO2013157101) teaches the stator has insulators which include winding portions (51b,52b) radially provided in outer peripheral portion of cyclic crossover guide portions (51a,52a) at equal intervals, and cover the teeth (12) of phase .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	February 26, 2022